

116 HR 1913 IH: Break Relief for Every Academic Kind of Period in an Academic Year for Veterans Act
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1913IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Cisneros introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay
			 educational assistance or subsistence allowances to certain individuals
			 during school term, quarter, or semester breaks.
	
 1.Short titleThis Act may be cited as the Break Relief for Every Academic Kind of Period in an Academic Year for Veterans Act or the BREAK PAY for Veterans Act . 2.Payment of educational assistance or subsistence allowances to certain individuals during semester breaksSection 3680(a)(2) of title 38, United States Code, is amended—
 (1)in subparagraph (A), by striking ; or and inserting a semicolon; (2)in subparagraph (B)(ii), by striking disapproval. and inserting disapproval; or; and
 (3)by adding at the end the following new subparagraph:  (C)during periods between school terms, quarters, or semesters where the educational institution certifies the enrollment of the eligible veteran or eligible person on an individual term basis if—
 (i)the period between those terms, quarters, or semesters does not exceed eight weeks; and (ii)both terms, quarters, or semesters immediately preceding and immediately following the period are not shorter in length than the period..
			